DETAILED ACTION
The instant application having Application No. 17/160019 has a total of 20 claims pending in the application.  There are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 7/28/2021 and 10/25/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitations “the TCP sequence number” in line 1, the limitation “the payload length” in line 2, and “classifying the scenario”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation “the received packet” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations “the number of times that a byte sequence number has been seen” in lines 12-13, “the last packet in the interval” in lines 14-15 and “determining the retransmission count” in line 22.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitations “determining the number of bytes retransmitted” in line 3 and “providing the total number of bytes retransmitted for the interval by totaling the number of bytes retransmitted” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitations “byte sequence number of the current packet is greater than the byte number of the previously-received packet, then determining that the packet is ” in lines 17-18, “byte sequence number of the current packet is less than or equal to the byte number of the previously-received patent, then determining whether the current packet is” in lines 20-22, “if the packet is determined” in line 23 and “if the packet” in line 25.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitations “arrival of the packet” in line 3, “arrival of the packet” in line 4, “the packets in the interval” in line 5, “the difference between the observed time” in line 6, and “determining if the packet is the result” in lines 7-8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 depends from Claim 3 and inherits the same deficiencies.  Accordingly, it is rejected based on the same reasoning given above.
Claims 15 and 16 depend from Claim 13 and inherits the same deficiencies.  Accordingly, it is rejected based on the same reasoning given above.
Claims 19 and 20 depend from Claim 17 and inherits the same deficiencies.  Accordingly, it is rejected based on the same reasoning given above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 17/078,990 in view of Guo (US 7,821,937).  This is a provisional nonstatutory double patenting rejection.

Present application:

1. A method of measuring a wireless communication network over an interval of a packet-based communication session between a data sender (DS) that generates a series of packets and a data receiver (DR), measured at an intermediate node of the communication network, the intermediate node connected between the DS and DR, comprising the steps of:

communicating said series of packets through the wireless network, to the intermediate node;

receiving the series of packets at the intermediate node during the interval;



storing data from each of said packets received at the intermediate node;

estimating a Round Trip Time (RTT) for said packets


measures packet loss rates indicative of a loss rate of wireless between the intermediate node and a wireless device, and processing the stored data to measure packet loss rate responsive to the RTT estimate and the stored data
Application No. 17/078,990:

1. A method of measuring end-to-end qualities of a packet-based communication session between a data sender (DS) and a data receiver (DR) at an intermediate node of a wireless communication network, the intermediate node connected between the DS and DR, comprising the steps of:



communicating said session packets through the intermediate node to the DR and DS;

receiving a packet stream including a plurality of packets at the intermediate node, the plurality of packets in said packet stream including said session packets and other, non-session packets;

selecting and storing data from said identified session packets; and

processing said stored data to measure end-to-end communication qualities including at least one of latency and packet delay variation.

Claim 1 does not recites measuring packet loss rates indicative of a loss rate of wireless between the intermediate node and a wireless device, and processing the stored data to measure packet loss rate responsive to the RTT estimate and the stored data.  However, Guo teaches measuring a packet loss rate by processing stored data to measure packet loss rate responsive to an RTT estimate and the stored data (See Col. 1, lines 29-31 and Col. 9, lines 15-18; See also Fig. 6; The stored data includes a damage loss counter indicative of a number of packets lost due to network transmission error.  As shown in Fig. 6, when the current RTT (RTT estimate) is greater than a threshold, the damage loss counter is incremented.  Furthermore, the damage loss counter is used to calculate a damage loss rate (i.e., packet loss rate) in accordance with the calculation “DLR = damage_loss / transmitted_packets” from Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the intermediate node measures packet loss rates indicative of a loss rate of wireless between the intermediate node and a wireless device, and to further include processing the stored data to measure packet loss rate responsive to the RTT estimate and the stored data.  Motivation for doing so would be to enable congestion control to be performed in a network that is able to distinguish between congestion loss and damage loss.  Accordingly, data transmission rates are not reduced unnecessarily (See Guo, Col. 2, lines 35-45).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2007/0195797) in view of Guo (US 7,821,937).

Regarding Claim 1, Patel teaches a method of measuring performance of a wireless communication network over an interval of a packet-based communication session between a data sender (DS) that generates a series of packets and a data receiver (DR), the performance measured at an intermediate node of the communication network, the intermediate node connected between the DS and DR (“The delay is estimated by monitoring traffic between the endpoints, namely network elements 102A, 102B” – See [0038]; “the end-to-end latency for the network elements and the network is determined” – See [0060]; See also Fig. 1; An end-to-end latency for packet communication between network element 102A (DS) and element 102B (DR) is determined by a sensor node 120 (intermediate node) located between elements 102A and 102B), comprising the steps of:
communicating said series of packets through the wireless network, to the intermediate node (“sensor node 120 receives all network traffic that is communicated between the first network element 102A and the second network element 102B, examines or monitors the network traffic, and forwards the network traffic to the destination indicated in the traffic without modification” – See [0036]; The sensor node (intermediate node) communicates/forwards packets between elements 102A/B (DS/DR));
receiving the series of packets at the intermediate node during the interval (“sensor node 120 receives all network traffic that is communicated between the first network element 102A and the second network element 102B, examines or monitors the network traffic, and forwards the network traffic to the destination indicated in the traffic without modification” – See [0036]; As shown above, the sensor node (intermediate node) receives all of the packets that are communicated between the DS and DR);
storing data from each of said packets received at the intermediate node (“steps 302, 304 may involve determining a port value or port number that is carried in a segment header of the received segment and storing a triple (TSVal, my_time, application port number) in the control structure 126” – See [0063]; “steps 302, 304 involve determining and storing in the control structure 126 the 5-tuple of values that identify a distinct transport layer flow, including source network address, source port number, destination network address, destination port number, and protocol” – See [0064]; The sensor node (intermediate node) stores data from the packets such as port numbers, addresses, protocols, timestamps, etc.);
estimating a Round Trip Time (RTT) for said packets (“In step 318, the end-to-end latency for the network elements and the network is determined as the sum of the first latency and the second latency” – See [0060]; See also [0053]-[0059] and steps 306-318 of Fig. 3; The sensor node determines an end-to-end latency (round trip time) for the packets transmitted between the DS and DR).
Patel does not explicitly teach that the intermediate node measures packet loss rates indicative of a loss rate of wireless between the intermediate node and a wireless device, and processing the stored data to measure packet loss rate responsive to the RTT estimate and the stored data.
However, Guo teaches measuring a packet loss rate by processing stored data to measure packet loss rate responsive to an RTT estimate and the stored data (See Col. 1, lines 29-31 and Col. 9, lines 15-18; See also Fig. 6; The stored data includes a damage loss counter indicative of a number of packets lost due to network transmission error.  As shown in Fig. 6, when the current RTT (RTT estimate) is greater than a threshold, the damage loss counter is incremented.  Furthermore, the damage loss counter is used to calculate a damage loss rate (i.e., packet loss rate) in accordance with the calculation “DLR = damage_loss / transmitted_packets” from Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel such that the intermediate node measures packet loss rates indicative of a loss rate of wireless between the intermediate node and a wireless device, and to further include processing the stored data to measure packet loss rate responsive to the RTT estimate and the stored data.  Motivation for doing so would be to enable congestion control that is able to distinguish between congestion loss and damage loss to be performed in a network.  Accordingly, data transmission rates are not reduced unnecessarily (See Guo, Col. 2, lines 35-45).

Regarding Claim 8, Patel in view of Guo teaches the method of Claim 1.  Patel further teaches that the packet-based communication session is a TCP/IP session (“packet-switched network that uses Internet Protocol (IP) and Transmission Control Protocol (TCP)” – See [0003]; “Network elements 102A, 102B also each include one or more other lower protocol layers 112, such as an implementation of a network-layer protocol such as Internet Protocol” – See [0043]; “transport layer protocols 106A, 106B implement TCP or comprise TCP modules” – See [0048]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2007/0195797) in view of Guo (US 7,821,937) and further in view of Peles et al. (US 2012/0136697).

Regarding Claim 5, Patel in view of Guo teaches the method of Claim 1.  Patel and Guo do not explicitly teach comparing the measured packet loss rate with a predetermined packet loss rate, and if the measured packet loss rate is greater than the predetermined packet loss rate, then implementing a resolution mechanism to decrease the packet loss rate below the predetermined packet loss rate.
However, Peles teaches comparing the measured packet loss rate with a predetermined packet loss rate, and if the measured packet loss rate is greater than the predetermined packet loss rate, then implementing a resolution mechanism to decrease the packet loss rate below the predetermined packet loss rate (“The SLA guarantee parameters may further include quality parameters like maximal allowed packet loss and packet retransmission rates, and a maximal allowed variance of the TT measurements. Crossing these levels of quality is regarded as a breach of the SLA guaranteed to the clients of the application and requires remapping of resources in order to provide the SLA” – See [0031]; A packet loss rate is compared to a maximum allowed packet loss rate (predetermined packet loss rate).  When the packet loss rate crosses (i.e., is greater than) the maximum allowed packet loss rate, resources are remapped (implementing a resolution mechanism) in order to provide performance within the maximum allowed limits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel to include comparing the measured packet loss rate with a predetermined packet loss rate, and if the measured packet loss rate is greater than the predetermined packet loss rate, then implementing a resolution mechanism to decrease the packet loss rate below the predetermined packet loss rate.  Motivation for doing so would be to ensure that guaranteed parameters in a service level agreement (SLA) are met (See Peles, [0031]).

Regarding Claim 6, Patel in view of Guo teaches the method of Claim 1.  Patel and Guo do not explicitly teach that the network has service guarantees for the communication session, and further comprising the step, responsive to the measured packet loss rate, of determining if the service guarantees have been met, and if not, then implementing a resolution mechanism responsive to said determination to reduce the measured packet rate loss and thereby improve service.
However, Peles teaches that the network has service guarantees for the communication session, and further comprising the step, responsive to the measured packet loss rate, of determining if the service guarantees have been met, and if not, then implementing a resolution mechanism responsive to said determination to reduce the measured packet rate loss and thereby improve service (“The SLA guarantee parameters may further include quality parameters like maximal allowed packet loss and packet retransmission rates, and a maximal allowed variance of the TT measurements. Crossing these levels of quality is regarded as a breach of the SLA guaranteed to the clients of the application and requires remapping of resources in order to provide the SLA” – See [0031]; When a maximum allowed packet loss rate (service guarantee for the communication session) is not met, resources are remapped (implementing a resolution mechanism) in order to provide packet loss rates within the maximum allowed limits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel such that the network has service guarantees for the communication session, and further comprising the step, responsive to the measured packet loss rate, of determining if the service guarantees have been met, and if not, then implementing a resolution mechanism responsive to said determination to reduce the measured packet rate loss and thereby improve service for the same reasons as those given with respect to Claim 5.

Regarding Claim 7, Patel in view of Guo and Peles teaches the method of Claim 6.  Peles further teaches that the step of implementing a resolution mechanism includes at least one of mitigating losses, reconfiguring the network, downgrading service, and adding hardware to the network “The SLA guarantee parameters may further include quality parameters like maximal allowed packet loss and packet retransmission rates, and a maximal allowed variance of the TT measurements. Crossing these levels of quality is regarded as a breach of the SLA guaranteed to the clients of the application and requires remapping of resources in order to provide the SLA” – See [0031]; Resources are remapped (reconfiguring the network) in order to provide the resolution mechanism).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2007/0195797) in view of Guo (US 7,821,937) and further in view of Kuai (US 2022/0150130).

Regarding Claim 9, Patel in view of Guo teaches the method of Claim 1.  Patel further teaches that the DS is a Network Source (NS) (“At network element 102A, application 104A generates a protocol data unit (PDU) that is destined for application 104B of network element 102B” – See [0050]; Network element 102A (DS) is a network source that transmits a packet destined for another device).
Patel and Guo do not explicitly teach that the stored data is processed to measure packet loss rate in the downlink direction.
However, Kuai teaches that the stored data is processed to measure packet loss rate in the downlink direction (“In a possible design, the first network performance indicator includes one or more of the following parameters: … a downlink packet loss rate” – See [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel such that the stored data is processed to measure packet loss rate in the downlink direction.  Motivation for doing so would be to provide accurate and comprehensive performance measurements so that the perceived experience by a user can be improved (See Kuai, [0011] and [0021]).

Regarding Claim 11, Patel in view of Guo teaches the method of Claim 1.  Patel further teaches that the DS is a User Equipment (UE) device (“Network elements 102A, 102B may be end stations, such as workstations, personal computers, or mobile devices” – See [0033]; Network element 102A (DS) is a mobile device (UE)).
Patel and Guo do not explicitly teach that the stored data is processed to measure packet loss rate in the uplink direction.
However, Kuai teaches that the stored data is processed to measure packet loss rate in the uplink direction (“In a possible design, the first network performance indicator includes one or more of the following parameters: … an uplink packet loss rate” – See [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel such that the stored data is processed to measure packet loss rate in the uplink direction for the same reasons as those given with respect to Claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2007/0195797) in view of Guo (US 7,821,937) and further in view of Wei et al. (US 2018/0103143).

Regarding Claim 10, Patel in view of Guo teaches the method of Claim 1.  Patel and Guo do not explicitly teach that the stored data is processed to measure the byte loss rate in the downlink direction.
However, Wei teaches that the stored data is processed to measure the byte loss rate in the downlink direction (“transmission error code parameters between the access node and user equipment (UE), such as a bit error rate (BER)” – See [0004]; “the second transmission error code parameter includes a second BLER, a second BER, and a second LFE of the downlink channel of the second user equipment” – See [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel such that the stored data is processed to measure the byte loss rate in the downlink direction.  Motivation for doing so would be to enable an end-to-end voice quality index to be determined between first and second user equipment (See Wei, Abstract). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2007/0195797) in view of Guo (US 7,821,937) and Kuai (US 2022/0150130) and further in view of Wei et al. (US 2018/0103143).

Regarding Claim 12, Patel in view of Guo and Kuai teaches the method of Claim 11.  Patel, Guo and Kuai do not explicitly teach that the stored data is processed to measure the byte loss rate in the uplink direction.
However, Wei teaches that the stored data is processed to measure the byte loss rate in the uplink direction (“transmission error code parameters between the access node and user equipment (UE), such as a bit error rate (BER)” – See [0004]; “the first transmission error code parameter includes a first BLER, a first BER, and a first LFE of the uplink channel of the first user equipment” – See [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel such that the stored data is processed to measure the byte loss rate in the uplink direction.  Motivation for doing so would be to enable an end-to-end voice quality index to be determined between first and second user equipment (See Wei, Abstract). 

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478